DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 5-8, 12, 13, 15, 25-35, 39 and 40 are objected to because of the following informalities:  
Claim 1 recites the limitation “the pressure regulating chamber” in the last two lines. It is suggested to amend to --the regulating chamber-- in order to maintain consistent terminology and avoid confusion.  
Appropriate correction is required.
Claim 12 recites the limitation “the pressure regulating chamber” in the last two lines. It is suggested to amend to --the regulating chamber-- in order to maintain consistent terminology and avoid confusion.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 21, 23, 24 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gwiazda (US 4,702,396).
Regarding claim 17, Gwiazda discloses a pressurizing device, comprising a pressure regulator 22 and a pressure gas reservoir 3 comprising an outlet with a valve 38 (see fig. 2), opening into a gas space  31 having at least one gas outlet 11’ (see fig. 2), wherein the pressure regulator 22 is arranged for opening the valve 38 (see fig. 2), wherein the pressure regulator 22 comprises a chamber 33 having at least one wall part defined by a movable and/or deformable element 32 (see fig. 2), separated from the gas space 31 by the movable and/or deformable element 32 (see fig. 2), wherein the chamber 33 is substantially liquid tight (considerably liquid tight, i.e. being enclosed except for a gas passage 41; see fig. 2) and comprises a gas (see fig. 2 and col. 3, lines 43-45), wherein the chamber 33 is provided with a gas passage 41 to a surrounding of the chamber 33 (see fig. 2), such that upon movement of the movable and/or deformable element 32 into the chamber, reducing an inner volume of the chamber 33 faster than an amount of gas equal to the reduction of the inner volume can escape through the gas passage 41 (see fig. 2), the gas in the chamber is compressed, wherein gas can move into out of the chamber through the gas passage 41 for equalizing pressure difference between the chamber 33 and a surrounding of the chamber 33 (see fig. 2). The Examiner notes that Gwiazda discloses all the structural elements of the claimed invention and is capable of performing the same function. 


Regarding claim 23, Gwiazda discloses wherein the at least one wall part is dome shaped (via at least a portion of element 32; see fig. 2).
Regarding claim 24, Gwiazda discloses a pressure regulator 22, comprising a pressure regulating chamber 33 having at least one wall part defined by a movable and/or deformable element 32 and a gas space 31 (see fig. 2), separated from the pressure regulating chamber 33 by the movable and/or deformable element 32, wherein the gas space 31 is provided with at least one connector for connecting to a gas container 3 (see fig. 2), wherein the pressure regulating chamber 33 is substantially liquid tight (considerably liquid tight, i.e. being enclosed except for a gas passage 41; see fig. 2) and comprises a gas (see fig. 2 and col. 3, lines 43-45), wherein the pressure regulating chamber 33 is provided with a gas passage 41 to a surrounding of the chamber 33 (see fig. 2), such that upon movement of the movable and/or deformable element 32 into the pressure regulating chamber 33, reducing an inner volume of the pressure regulating chamber 33 faster than an amount of gas equal to the reduction of the inner volume can escape through the gas passage 41 (see fig. 2), the gas in the pressure regulating chamber 33 is compressed, wherein gas can move into out of the pressure regulating chamber through the gas passage 41 for equalizing pressure difference between the pressure regulating chamber 33 and a surrounding of the chamber 33 relatively slowly. The Examiner notes that Gwiazda discloses all the structural elements of the claimed invention and is capable of performing the same function.
.
Allowable Subject Matter
Claims 1-3, 5-8, 12, 13, 15, 25-35, 39 and 40 would be allowable if rewritten or amended to overcome the claim objection(s) set forth in this Office action. Claims 19, 20, 22, 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1-3, 5-8, 12-15, 25-35, 39 and 40 the prior art fails to teach or render obvious a pressure regulating device particularly including a passage allowing gas to flow into and out of the pressure regulating chamber to a surrounding of the regulating chamber inside the inner volume of the container. Regarding claim 19 the prior art fails to teach or render obvious a pressure regulating device including a passage formed by an opening having at its narrowest point a cross sectional area of about 15nm2 or less or a series of opening having at their narrowest points a combined smallest cross sectional area of 15nm2 or less. Regarding claims 20 and 36, the prior art fails to teach or render obvious a pressurizing device including the gas passage being formed by or includes a passage formed between two surfaces, in which at least one of the surfaces has a surface roughness such that gas can pass between the surfaces slowly. Regarding claims 22 and 37, the prior art fails to teach or render obvious a pressurizing device including a liquid barrier provided between the gas passage and the surrounding of the chamber.

Response to Arguments
Applicant's arguments submitted under “Remarks” in the response filed on 02/16/2021 have been fully considered, the amendments to the claims overcome all the prior art rejections. Applicant's arguments with respect the prior art rejections are moot in view of the new rejections made in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        




/Vishal Pancholi/Primary Examiner, Art Unit 3754